                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

THOMAS P. WILLIAMS, SR.,                     :
          Plaintiff,                         :
                                             :
               v.                            :               No. 5:21-cv-00058
                                             :
STATE FARM,                                  :
            Defendant.                       :
____________________________________

                                           ORDER

       AND NOW, this 29th day of June, 2021, upon consideration of the Defendant’s Amended

Motion to Dismiss Plaintiff’s Complaint in Part, ECF No. 5, Plaintiff’s response thereto, ECF

No. 7, Defendant’s reply in support of its motion, ECF No. 9, and for the reasons set forth in the

Court’s Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Defendant’s partial motion to dismiss, ECF No. 5, is GRANTED.

       2.      Plaintiff’s bad faith claim, Count II, is DISMISSED without prejudice.

       3.      Within twenty days of the date of this Order, Plaintiff may, consistent with the

Court’s Opinion, file an amended complaint



                                                      BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr._________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                1
                                             062921
